DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
Claims 1-3 and 5 are pending. 
Claim 4 is cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.

Response to Amendments

With respect to Applicant’s amendment of removing the term “excessive,” Examiner withdraws 112(b) rejection.

 
Response to Arguments
35 USC 101

Applicant's arguments filed 1/29/2021 with respect to 35 USC 101, have been fully considered but they are not persuasive. The rejection are maintained. 

Applicant argues on page 6 

With all due respect, applicants point out that the Patent Office has not even used the most up-to-date guidelines for evaluating subject matter eligibility. In the second paragraph on page 7 of the Final Office Action, the Patent Office refers to the December 16, 2014 Examination Guidelines and the July 30, 2015 Update. These guidelines are not up-to-date and should not be used. 

Examiner respectfully disagrees 

The Examiner was referring to Step 1 of the Subject Matter Eligibility Test for Products and Processes as stated clearly in the office action of 12/24/2020. Step 1 for 35 USC 101 has not changed. The October 2019 Patent Eligibility Guidance Update issued October 17, 2019 deals with Step 2 and beyond and not Step 1. 




Applicant argues on page 7 

Respectfully, applicants believe it should be very clear that none of the steps of claim 1 which are copied above can be performed in the human mind. Therefore, the invention as defined by claim 1 is not an abstract idea based upon that allegation. 

Examiner agrees that the claim are not in the abstract idea grouping of mental process, however the claims are still rejected under 35 USC 101 because they fall in the abstract idea grouping of certain methods of organizing human activity.

Applicant argues on page 7 

The Patent Office additionally states that the claims also deal with supply chains, workflows/tasks and better business process management which fall in the abstract idea grouping of certain methods of organizing human activity. First, applicants respectfully point out that the statement does not consider all of the limitations required by claim 1. Second, applicants respectfully believe the statement is based on the faulty assumption that if something can broadly be classified as being a method of organizing human activity, it necessarily is an abstract idea. 

Examiner respectfully disagrees. 



Applicant argues on page 9 

Furthermore, when one evaluates the limitations - all of the limitations – required by claim 1 according to the October 2019 Patent Eligibility Guidance Update applicants believe it is very clear that the claim includes additional limitations that incorporate any alleged abstract idea into a practical application. In particular, the plurality of production resources, which include machines, are operated according to tasks defined in a BPMN based workflow graph. The status of the BPMN based workflow execution is displayed on a graphical user interface. A touch sensitive screen is provided for a manual intervention in the workflow execution. The status of the workflow execution is changed by a manual intervention. Finally, warning messages are given indicating a violation of logical criteria. 

Examiner respectfully disagrees. 




35 USC 103
Applicant’s arguments, filed 1/29/2021, with respect to 35 USC 103 (pages 9-14) have been fully considered and are persuasive.  The Examiner withdraws 35 USC 103 rejection.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claim 1-3 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-3 and 5 are directed to the statutory category of method. 
Regarding step 2A-1, Claims 1-3 and 5 recite a Judicial Exception. Exemplary independent claim 1 recites the limitations
a) providing a BPMN based workflow for the production environment in terms of a BPMN based workflow graph of tasks, the production environment having a plurality of production resources; b) operating the plurality of production resources according to the tasks defined in the BPMN based workflow graph, wherein the plurality of production resources include machines; c) displaying a status of the BPMN based workflow execution on a graphical user interface by tokens which represent at a respective current location in the BPMN based workflow graph a status of the BPMN based workflow execution; d) providing a touch sensitive screen within the graphical user interface for the manual intervention in the BPMN based workflow execution; e) changing the status of the BPMN based workflow execution by the manual intervention in terms of at least one step selected from the group consisting of: e1) moving an existing token to a new position within the BPMN based workflow graph, e2) removing the existing token from the BPMN based workflow, and e3) creating a new token and inserting the new token at a distinct position in the BPMN based workflow graph; f) applying an algorithm for checking whether the manual intervention has properly observed certain logical criteria taking into account a topology of the BPMN based workflow graph, wherein the algorithm is enabled to analyze a token configuration after the manual intervention for one or more logical criteria including undefined input variables required for executing tasks; and  g) indicating by warning messages whether the algorithm has identified a violation of the logical criteria.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of workflows, tasks, business modeling, sending warnings and personnel. (See Applicant’s specification para 0006 and 0025). The Applicant’s drawings (figures 1-5) also show user activities being done with respect to tasks. It is clear that the claims fall under the abstract idea grouping of certain methods of organizing human activates (i.e. mitigating risk, business relations and managing personal relationships or interactions between people). For example but for the language of graphical user interface and touch sensitive screen, the claims are merely checking for consistency with respect to a business workflow when a status of the workflow is changed with respect to manual intervention. In addition, the limitation of operating production resources is nominal and just an application of the tasks being implemented in the business workflow. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of machines, touch sensitive screen, and graphical user interface. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe criterion to determine consistency within the workflow. (See claims 2 and 3).

	Regarding step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method which is not considered an additional element
GUI, touch sensitive screen, machines
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configuration of a touch screen in ¶0010
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241.  The examiner can normally be reached on Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MUSTAFA IQBAL/Examiner, Art Unit 3683